Citation Nr: 1047792	
Decision Date: 12/23/10    Archive Date: 12/30/10

DOCKET NO.  09-16 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to 
include as secondary to herbicide exposure.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to January 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This decision, in pertinent part, 
denied service connection for diabetes mellitus and hypertension.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  The credible evidence of record, and VA and Department of 
Navy sources show that the vessel the Veteran was stationed 
aboard during service did not go into inland ("brown") 
waterways.  "Blue water" vessels are not considered to have 
been exposed to Agent Orange.  It is not shown that the Veteran 
set foot on land in the Republic of Vietnam, or was otherwise 
exposed to an herbicide agent (to include Agent Orange) during 
service.

3.  Credible evidence of record shows that the Veteran was 
diagnosed with diabetes mellitus in 1990, over 20 years after the 
Veteran was discharged from active service.  There is no 
indication from the record that the Veteran's diabetes mellitus 
is related to service.

4.  Hypertension was not diagnosed until over 20 years after the 
Veteran was discharged from active service; there is no 
indication from the record that hypertension is related to the 
Veteran's active service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type 2, was not incurred in or aggravated 
by active military service, nor may it be presumed to have been 
incurred in service, to include as due to herbicide exposure or 
other causes.  38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

2.  Hypertension was not incurred in or aggravated by active 
military service, nor may service incurrence be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1116 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  In 
this case, the Veteran's claims for service connection for 
diabetes mellitus secondary to Agent Orange (herbicide) exposure 
and hypertension secondary to diabetes mellitus were received in 
September 2004.  He was notified of the general provisions of the 
VCAA in correspondence dated in November 2004.  This letter 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claim, 
identified the Veteran's duties in obtaining information and 
evidence to substantiate his claim, and provided other pertinent 
information regarding VCAA.  Thereafter, the claim was reviewed 
and a statement of the case was issued in May 2009.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006); Kent v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).

Further, the Court in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), found that the VCAA notice requirements applied to all 
elements of a claim.  This information was provided to the 
Veteran in October 2006.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claims and has been provided 
opportunities to submit such evidence.  A review of the claims 
file shows that VA has conducted reasonable efforts to assist him 
in obtaining evidence necessary to substantiate his claims during 
the course of this appeal.  Service treatment records and private 
treatment records have been obtained and associated with his 
claims file.  

The Board notes that the Veteran was not provided a VA medical 
examination and opinion to assess the current nature and etiology 
of his claimed disabilities.  However, VA need not conduct an 
examination with respect to these claims on appeal, as 
information and evidence of record contains sufficient competent 
medical evidence to decide the claims.  See 38 C.F.R. § 
3.159(c)(4).  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), in disability compensation (service connection) claims, 
VA must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence establishing 
that an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an applicable 
presumptive period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.

Simply stated, the standards of McLendon are not met in this case 
because there is no competent evidence providing any indication 
of diabetes mellitus or hypertension in service, and there is no 
competent evidence providing any indication that diabetes 
mellitus and hypertension are related to service.  Therefore, a 
VA examination to evaluate these claimed disabilities is not 
warranted.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Service connection may be granted for a disability resulting from 
personal injury suffered or disease contracted in the line of 
duty or for aggravation of preexisting injury suffered or disease 
contracted in the line of duty.  See 38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  For the showing of chronic disease in 
service, there are required a combination of manifestations 
sufficient to identify a disease entity, and sufficient 
observation to establish chronocity at the time, as distinguished 
from merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. § 
3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or during 
the applicable presumptive period.  In addition, certain chronic 
diseases, including diabetes mellitus and hypertension, may be 
presumed to have been incurred in or aggravated during service if 
they become disabling to a compensable degree within one year of 
separation from active duty.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a) (2010).

The Veteran is entitled to a presumption of service connection if 
he is diagnosed with type 2 diabetes mellitus, or other 
enumerated diseases, associated with exposure to certain 
herbicide agents, if he served in the Republic of Vietnam during 
the prescribed period.  38 C.F.R. §§ 3.307, 3.309 (2010); 38 
U.S.C.A. § 1116 (West 2002 & Supp. 2010).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed to 
have been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
Veteran was not exposed to any such agent during that service.  
See 38 C.F.R. § 3.307(a) (2010).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a) 
(2010).

An opinion of the General Counsel for VA held that service on a 
deep-water naval vessel off the shores of Vietnam may not be 
considered service in the Republic of Vietnam for purposes of 38 
U.S.C. § 101(29)(A), which defines the Vietnam era as the period 
beginning on February 28, 1961, and ending on May 7, 1975, and 
that this was not inconsistent with the definition of service in 
the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii). 
VAOPGCPREC 27-97 (July 23, 1997).  A veteran must demonstrate 
actual duty or visitation in the Republic of Vietnam to have 
qualifying service.  Id.  Since issuance of that General Counsel 
opinion, VA has reiterated its position that service in deep-
water naval vessels offshore of Vietnam (as opposed to service 
aboard vessels in inland waterways of Vietnam) is not included as 
"service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases.  See 
comments section in Federal Register announcement of final rule 
adding diabetes to the list of Agent Orange presumptive diseases, 
66 Fed. Reg. 23166 (May 8, 2001).

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the Republic 
of Vietnam during the Vietnam era is not warranted for any 
condition for which the Secretary has not specifically determined 
a presumption of service connection is warranted.  See 67 Fed. 
Reg. 42600-42608 (2002).

The Federal Circuit has held that when a claimed disorder is not 
included as a presumptive disorder, direct service connection may 
nevertheless be established by evidence demonstrating that the 
disease was in fact "incurred" during the service.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In a claim for service connection, the ultimate credibility or 
weight to be accorded evidence must be determined as a question 
of fact.  The Board determines whether (1) the weight of the 
evidence supports the claim, or (2) the weight of the 
"positive" evidence in favor of the claim is in relative 
balance with the weight of the "negative" evidence against the 
claim; the appellant prevails in either event.  However, if the 
weight of the evidence is against the appellant's claim, the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. § 3.102 (2010); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Factual Background

The Veteran's DD-214 indicated that he served in the United 
States Navy from January 1963 until January 1967 and he was 
awarded the Vietnam Service Medal.  The report of discharge 
indicated service aboard the USS Bon Homme Richard (CVA-31), an 
aircraft carrier.  In a September 2006 statement, the Veteran 
reported that he was a Vietnam Blue Water veteran.

In a November 2004 PIES request, the RO sought the Veteran's 
dates of service in Vietnam.  Later that month, a response 
indicated an inability to determine whether or not the Veteran 
had in-country service in the Republic of Vietnam.  However, it 
stated that the Veteran served aboard a ship which was in the 
official waters of the Republic of Vietnam from May 26, 1965 to 
July 3, 1965; July 18, 1965 to August 13, 1965; September 10, 
1965 to October 1, 1965; October 8, 1965 to October 29, 1965; and 
November 13, 1965 to December 17, 1965.  

In September 2006, the Veteran's representative submitted a print 
out from an online encyclopedia which reported the history of the 
USS Bon Homme Richard.  The article reported that the escalation 
of the Vietnam War in early 1965 deployed the ship on five 
Southeast Asia combat tours over six years.

In a May 2009 Form 9, Appeal to the Board, the Veteran reported 
that while he was aboard the Bon Homme Richard, the ship's 
aircraft flew around the clock missions in the Tonkin Gulf.  He 
reported that the aircraft dropped bombs at night and he worked 
on the flight deck in contact with unknown falling debris from 
recovered aircraft. 

A VA Compensation and Pension Service Bulletin from January 2010 
included information on Policy 211, which provided "information 
to assist with development in Haas-related disability claims 
based on herbicide exposure from Navy Veterans."  See 
Compensation and Pension Bulletin, January 2010 (available at 
http://www.naus.org/news/documents/VA_CP_BulletinJan10.pdf (last 
visited December 2, 2010)).  The Bulletin noted that the VA had 
received information that several offshore ("blue water") 
vessels had operations on inland ("brown water") waterways.  
The Bulletin provided a list of ships that had "brown water" 
operations during the Vietnam era.  Additionally, the Bulletin 
identified certain vessel types that operated primarily or 
exclusively on the inland waterways.  Air craft carriers were not 
indicated to be one of these vessel types and the Bon Homme 
Richard was not listed as a vessel that had inland operations.

Diabetes Mellitus

Service treatment records are entirely silent for any complaints, 
findings or reference to any endocrine problems.  The Veteran's 
December 1962 enlistment examination and November 1966 separation 
examination reported normal clinical evaluation findings for the 
endocrine system.  Urinalysis performed with each examination was 
negative for sugar.  

A November 1989 private treatment note indicated the Veteran had 
elevated glucose levels, hypertriglyceridemia, and hyperglycemia. 
The examiner noted he suspected diabetes.  

In January 1990 and February 1990 private treatment notes, the 
examiner reported hypertriglyceridemia and glucose levels were 
measured.  He was diagnosed with chemical adult-onset diabetes 
mellitus.  Private treatment records through 2003 continued to 
follow the Veteran's progress with his diabetes mellitus

In a November 2004 correspondence, R. G. C., M.D., reported that 
he had followed the Veteran since November 1989 for adult-onset 
type 2 diabetes controlled by diet alone.  A July 2006 private 
treatment note showed that the Veteran's diabetes was under good 
control.  

Correspondence dated September 2006 from Dr. C. reported that he 
had followed the Veteran since 1986 and he developed type 2 
diabetes in November 1989.  He stated that the diabetes was 
managed with the use of a carbohydrate restricted diet in 
conjunction with exercise.

Hypertension

Service treatment records are entirely silent for any complaints, 
findings or reference to any heart or vascular problems.  The 
Veteran's December 1962 enlistment examination noted a blood 
pressure reading of 138/86 and the November 1966 separation 
examination noted a blood pressure reading of 122/76.  Both 
examinations reported normal clinical evaluation findings for the 
heart and vascular system.  During service, a blood pressure 
reading obtained in September 1965 was 120/82.

A November 1989 private treatment note indicated the Veteran had 
elevated blood pressure and the examiner noted he suspected 
hypertension.  Additional private treatment records dated through 
2003 note normal-to-slightly elevated blood pressure readings.  
Beginning in 2003, hypertension was diagnosed, and the Veteran 
was treated with medications.  In a November 2004 statement,  
R.G.C., M.D. reported treating the Veteran for hypertension. 

Analysis

Diabetes Mellitus

The Veteran contends that he has diabetes mellitus as a result of 
exposure to Agent Orange in Vietnam during the Vietnam era.  The 
Board has considered all the evidence of record and has 
determined that the Veteran's claim for service connection for 
diabetes mellitus is not warranted either presumptively or on a 
direct service connection basis.

The Board recognizes that the Veteran based his claim of diabetes 
mellitus as being secondary to herbicide exposure.  The law 
grants presumptive service connection to certain diseases 
associated with exposure to certain herbicide agents, including 
Agent Orange.  One of the diseases specifically denoted in the 
regulation is type 2 diabetes mellitus.  See 38 C.F.R. §§ 
3.309(e).  

In a September 2006 statement, the Veteran reported that he was a 
Vietnam "blue water" veteran.  VA Manual M21-1MR described 
"blue water" veterans in the following passage: "Veterans who 
served aboard large ocean-going ships that operated on the 
offshore waters of the RVN are often referred to as 'blue water' 
veterans because of the blue color of the deep offshore waters.  
They are distinguished from 'brown water' veterans who served 
aboard smaller river patrol and swift boats that operated on the 
brown-colored rivers, canals, estuaries, and delta areas making 
up the inland waterways of the RVN [Republic of Vietnam].  Brown 
water Navy and Coast Guard veterans receive the same presumption 
of herbicide exposure as veterans who served on the ground in the 
RVN."  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, Part 10.k.  A January 2010 VA Bulletin including 
information on Policy 211 did not list the Bon Homme Richard 
among vessels that had operations on inland ("brown water") 
waterways.  Additionally, a November 2004 PIES response indicated 
an inability to determine whether the Veteran had in-country 
service in the Republic of Vietnam.  There are no findings that 
suggest service in Vietnam, to include duty on inland waterways.  

In light of the requirement that a veteran must have been 
physically present on the landmass or inland waters of the 
Republic of Vietnam at some point during his service in order to 
establish qualifying service in Vietnam, see Haas v. Peake, 
525 F. 3d 1168, 1197 (2008), cert. denied 129 S.Ct. 1002 (2009), 
the Board finds that presumptive service connection based on 
exposure to Agent Orange is not warranted.

However, the regulations governing presumptive service connection 
for herbicide exposure do not preclude a Veteran from 
establishing service connection with proof of actual direct 
causation.  See Combee, 34 F.3d at 1039.  Accordingly, the Board 
will proceed to evaluate the Veteran's claim under the provisions 
governing direct service connection, although the Board notes 
that the Veteran has not alleged direct service connection.  See 
38 U.S.C.A. § 1110, 38 C.F.R. § 3.303.  

As discussed above, in order for service connection to be 
granted, three elements must be satisfied: (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a nexus between the claimed in-service disease 
or injury and the present disease or injury.  See Hickson, supra.  
With respect to the current disability element, it is undisputed 
that the Veteran has a current disability from type 2 diabetes 
mellitus.

The Veteran's service treatment records are negative for any 
complaints or findings of diabetes mellitus, or hypertension.  
The first indication in the record of suspected diabetes mellitus 
was a private treatment note in November 1989.  In a November 
2004 correspondence, Dr. C. indicated that he had followed the 
Veteran since November 1989 for adult-onset type 2 diabetes.  
Additional correspondence dated September 2006 from Dr. C. stated 
that the Veteran developed type 2 diabetes in November 1989.  The 
Board notes that the first indication of diabetes mellitus in the 
record occurred over 20 years after service.  The passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is a factor that tends to 
weigh against a claim for service connection.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  There is no evidence that the Veteran was 
diagnosed during active duty or within one year after discharge, 
and as such, presumptive service connection under 38 C.F.R. 
§ 3.307 is not warranted.  See 38 U.S.C.A. § 1101, 1112, 1113; 
38 C.F.R. § 3.307, 3.309 (2010).

The record also does not include any competent medical opinion 
establishing a nexus or medical relationship between the current 
diabetes mellitus and any other event, injury, or disease during 
active service, and neither the Veteran nor his representative 
have presented, identified, or alluded to the existence of, any 
such opinion.  As discussed above, a presumptive connection 
between herbicide exposure and diabetes mellitus has not been 
established.  

In sum, the competent evidence of record establishes that the 
Veteran's Vietnam service only involved service off the shores of 
Vietnam, with no duty or visitation on the landmass of the 
Republic of Vietnam or in the inland waters of Vietnam.  The 
evidence does not show the Veteran was otherwise exposed to 
herbicides during active military service.  Therefore, service 
connection is not warranted on a presumptive basis under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6).  Additionally, 
the evidence does not show that he was diagnosed with diabetes 
mellitus within a year of discharge from active service, and 
service connection is not warranted on a presumptive basis under 
38 C.F.R. § 3.309(a).  Lastly, there is no indication from the 
record that the Veteran's current diabetes mellitus is related to 
active service.  The first indication of diagnosis came over 20 
years after active service.  Due to the lack of evidence of in-
service treatment for or diagnosis of diabetes mellitus, the 
Board finds that direct service connection for diabetes mellitus 
is also not warranted.

Hypertension

The Veteran asserts that he suffers from hypertension related to 
his diabetes mellitus, which he contends is related to Agent 
Orange exposure in Vietnam during the Vietnam era.  As an initial 
matter, as the Board has denied service connection for diabetes 
mellitus, the Veteran's theory of entitlement to service 
connection for hypertension as secondary to diabetes mellitus is 
denied as a matter of law.  See 38 C.F.R. §  3.310.  

Additionally, the Veteran's service treatment records are 
negative for any complaints or findings of hypertension or high 
blood pressure.  The first indication in the record of suspected 
hypertension was a private treatment note in November 1989.  In a 
November 2004 correspondence, Dr. C. indicated that he treated 
the Veteran for hypertension.  As with the Veteran's diabetes 
mellitus claim discussed above, the first indication of 
hypertension in the record occurred over 20 years after service.  
Again, the Board notes that the passage of many years between 
discharge from active service and the medical documentation of a 
claimed disability is a factor that tends to weigh against a 
claim for service connection.  See Maxson at 1333.  There is no 
evidence that the Veteran was diagnosed during active duty or 
within one year after discharge, and as such, presumptive service 
connection under 38 C.F.R. § 3.307 is not warranted.  See 
38 U.S.C.A. § 1101, 1112, 1113; 38 C.F.R. § 3.307, 3.309 (2010).

Additionally, the record does not include any competent medical 
opinion establishing a nexus or medical relationship between the 
current hypertension and any other event, injury, or disease 
during active service, and neither the Veteran nor his 
representative have presented, identified, or alluded to the 
existence of, any such opinion.  Thus, the Board finds that 
direct service connection for hypertension is also not warranted.




(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for diabetes mellitus, type 2, 
to include as secondary to herbicide exposure, is denied.

Entitlement to service connection for hypertension, to include as 
secondary to diabetes mellitus, is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


